Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 1-2 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: They are a process of producing the CNT slurry wherein the original claims were to a product and a process of characterizing or inspecting that product. These are separate and distinct inventions from the claimed process of newly amended claims 1-2. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-2 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leron-Colon (US 9,486,772) in view of Stupp (US 2004/0022718), in view of Chan (US 9,082,984) and Martin-Arbona (US 2014/0255291).
Leron-Colon (US 9,486,772) teaches putting single walled carbon nanotubes into a solution and (functionalizing) oxidizing them with an ultraviolet light treatment (See claims, background, and field of invention and column 4).   
Leron-colon may not teach amphilphilic dispersion.
Stupp (US 2004/0022718) teaches dispersing single walled carbon nanotubes in the presence of amphiphilic molecules increases their solubility and provides stable solutions that remain dispersed (See clams and [0055-0056]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide single walled carbon nanotubes in the presence of amphiphilic molecules increases there solubility and provides stable solutions that remain dispersed (See [0055-0056]). 
Stupp teaches an overlapping diameter of SWCNT (See [0034]). 
Stupp teaches that functionalization of the CNT can lead to increased dispensability in solution (See [0008]).  
The above art may not teach all the process steps of claims 3-4. 
Chan (US 9,082,984) teaches using centrifugation of SWCTs solutions and confirming the dispersion of SWCNTs by photoluminescence and spectroscopy (columns 7-8; particularly column 7 lines 12-40).  
The CNTs, as synthesized, in Chan can be metallic and semiconducting mixtures (See throughout application). Chan seeks to separate the semi-conductive tubes from the metallic, which impair switching behavior in FET to use semi-conductive for this purpose (see column 4 lines 25-55)
  It would have been obvious to one of ordinary skill in the art at the time of filing to provide centrifugation of SWCTs solutions to disperse them and confirming dispersion and otherwise characterization of SWCNTs by photoluminescence and spectroscopy as in Chan (columns 7-8; particularly column 7 lines 12-40); separating the semi-conductive tubes from the metallic CNTs, which destroy or impair switching behavior in FET to use semi-conductive for Switching purposes (see column 4 lines 25-55)
.  Martin-Arbona (US 2014/0255291) teaches photoluminescence to determine small diameter CNTs which are separated and the degree of functionalization (Such as oxidation) (see [0061], Example 7).  The CNTs are semiconductiong and produce or display photoluminescense (See [0061] as above). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide centrifugation of semiconducting SWCTs solutions to disperse them and confirming dispersion and otherwise characterization of SWCNTs by photoluminescence and spectroscopy as in Martin-Arbona (US 2014/0255291). 




Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
The 112 rejection is withdrawn due to amendment. 
Newly submitted claims 1-2 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: They are a process of producing the CNT slurry wherein the original claims were to a product and a process of characterizing or inspecting that product. These are separate and distinct inventions from the claimed process of newly amended claims 1-2. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-2 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant’s remarks towards claims 3 and 4 appear to be directed to a dependency on claim 1 that is not there or in reference towards an argument levied against claim 1. No specific argument is put forth against claims 3 and 4. 
Claims 3 and 4 remain rejected. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783